EXHIBIT D-2 [KeySpan Energy Delivery Letterhead] September 18, 2002 Mary L. Cottrell, Secretary Department of Telecommunications and Energy One South Station, 2nd Floor Boston, MA 02110 Re: Request for Approval of Gas Service Agreements Dear Secretary Cottrell: KeySpan Energy Delivery New England ("KeySpan" or the "Company")1 hereby files with the Department of Telecommunications and Energy (the "Department") a Petition for Approval of Gas Sales Agreements with EnCana Corporation ("EnCana") and related Agency and Management Services Agreements with Northeast Gas Markets, Inc., a KeySpan affiliate. These agreements are intended to replace the volumes currently contracted for by the Company through its participation in Boundary Gas, Inc. ("Boundary"). Boundary is a consortium of northeastern U.S. local distribution companies formed in 1980 to facilitate the procurement of natural gas supplies to meet market growth. The current Boundary agreements will expire on January 2003. The Company's filing includes the prefiled testimony of Elizabeth C. Danehy and other documentation to demonstrate that approval of the Company's Petition: (1) is consistent with the portfolio objectives established in the Company's most recent Long Range Resources and Requirements Plan filed with the Department ("Supply Plan"); and (2) compares favorably to the range of alternatives reasonably available to the Company and its customers.
